DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


1.	The Amendment filed June 25, 2021 in response to the Office Action of February 8, 2021, is acknowledged and has been entered. Claims 1, 8, 9, 12, 33-41 are pending. Claims 2-7, 10, 11, 13-32 are canceled. Claims 1, 9, 38, and 39 are amended. Claim 12 remains withdrawn. Claims 1, 8, 9, 33-41 are currently being examined.
	Examiner placed a call to Mr. Peter Bernstein on August 4, 2021 to gain approval for amending claim 1 to change the word “if” in part (e) to “when”, and to delete claim 12 in an Examiner’s amendment. However, in searching the new claim limitations altering the scope of measured biomarkers and patients tested before treatment, Examiner has determined the claims are still rejected under 35 USC 112(a) as set forth below. It is noted that MET, cMET, c-MET, c-Met, and cMet are all used interchangeably to refer to the same gene/protein.

Maintained Rejection
(addressing the claim amendments with additional references)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1, 8, 9, 33-41 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the 
The claims are amended to recite a method for administering a treatment regimen to a patient diagnosed with renal cell carcinoma (RCC), wherein said treatment regimen is one of sorafenib or sunitinib, said method comprising:
(a)    obtaining a test sample from a patient before undergoing said treatment regimen for RCC;
(b) measuring a level of at least one biomarker in said test sample, wherein the at least one biomarker is selected from the group consisting of Rb, SFRP-1, cMET, and combinations thereof;
(c) comparing said measured level to a normal control level of said biomarker,  wherein said normal control level of said biomarker is a level of said biomarker in patients not diagnosed with RCC;
(d) evaluating from said comparing step (c) whether said patient will be responsive or non-responsive to an administration of the treatment regimen, 
wherein if said measured level of total c-Met is higher than a normal control c-Met level, said patient is evaluated as responsive to said administration of said treatment regimen,
SFRP-1 is higher than a normal control SFRP-1 level, said patient is evaluated as responsive to said administration of said treatment 
regimen,
wherein if said measured level of Rb is lower than a normal control Rb level, said patient is evaluated as responsive to said administration of said treatment regimen;     and performing step (e), 
(e) administering said treatment regimen to said patient if in step (d) the patient is evaluated as being responsive to said administration of said treatment regimen.
Thus, the claims require comparing biomarker levels of Rb, SFRP-1 and/or cMET in samples from an RCC patient before sunitinib or sorafenib treatment with biomarker levels in a normal control that is a patient not diagnosed with RCC to evaluate responsiveness  or non-responsiveness, and administer the treatment regimen if the patient is evaluated as responsive. The claims evaluate a patient as responsive when:
c-Met is higher than the normal control ;
SFRP-1 is higher than the normal control; and
Rb is lower than the normal control.
The specification discloses in the Examples:

increased c-MET for both cells;
increased Rb for 786-0 cells but no change in A498 cells;
increased SRFP-1 in both cells.
There is no comparison of biomarker levels to normal control subjects not diagnosed with RCC and the levels of Rb and E-cadherin in this example do not follow the pattern instantly claimed for patients that responded.
Plasma samples from RCC patients and normal individuals were also measured by immunoassay for the panel of biomarkers for comparison. Compared to normal individuals, the median level of biomarkers in RCC patient plasma was:
lower for Rb;
lower for SRFP-1; and
lower for c-MET.
Eight of the RCC patients were treated with sunitinib or sorafenib before plasma was tested for biomarkers, therefore the test samples were taken after treatment (Table 5). 
The specification does not indicate which patients responded to treatment, and this Example indicates levels of SRFP-1 and c-MET do not follow the pattern of expression instantly claimed for patients that responded.
The specification discloses:
[0119] VEGF: Sorafenib and sunitinib treatment of 786-0 cells resulted in increased levels of VEGF. RCC patient plasma VEGF levels were found to be higher than for 

[0126] E-Cadherin levels in patient plasma: Plasma levels of soluble E-cadherin in RCC patients were significantly lower than observed for control individual samples.
[0127] Wnt3A and SFRP-1: Wnt3A, SFRP-1, and VEGF are all secreted proteins, but their levels are detectable in cells to differing extents, with Wnt3A and SFRP-1 close to detection limits for most samples, and VEGF levels easily detectable in all cases. The Wnt3A and SFRP-1 levels were highest in the A375 cells and decreased with expression of GSK3β shRNA. There was an increase in levels of SFRP-1 with expression of active GSK3β in the SKMEL5 cells. SFRP-1 levels appeared to increase in transfected SKMEL5 cells (active GSK3β), not wild type, and to decrease in transfected A375 cells (inactive GSK3β) versus wild type. Changes in SFRP levels may reflect changes in GSK3β activity.
[0128] c-Met: The A498 and 786-0 RCC tumors are both VHL-null, hence have deregulated Wnt signaling. The 786-0 cells had relatively high levels of the downstream target β-catenin and active dephospho-β-catenin, while levels in the A498 cells were relatively low. Both tumors also had higher levels of c-Met and phospho-c-Met than did the melanoma tumors.
[0129] R: It has been suggested that the Rb/E2F pathway suppresses the Wnt signaling pathway (Wu et al. 2011). Phospho-Rb was measured in all samples in the current study, and SKMEL5 cells expressed 5 to 20-fold higher levels than the other tumor types. No clear effect of drug treatment was seen in all cases. The total Rb levels measured at or below the detection limits in most samples, but there appeared to be an increase in its levels in control A375 cells with sorafenib treatment.

One cannot extrapolate the disclosure of the specification to the enablement of the claims because the instant specification fails to provide any predictable correlation between the claimed increases or decreases of biomarkers in a sample from a RCC patient before treatment with sunitinib or sorafenib and the patient’s response to treatment when compared to a normal control level of a patient not diagnosed with RCC. Thus, the specification fails to provide enablement 
One cannot extrapolate the disclosure of the specification to the enablement of the claims because the instant specification fails to provide any predictable correlation between the patients evaluated and identified as responded or not responded by the criteria claimed, and the success of sorafenib or sunitinib as a treatment.
The specification provides a comparison of biomarker expression in RCC tumor xenograft tissue samples (786-0 and A498 cells) from mice treated with sunitinib or saline, thus the levels of biomarkers are compared between tumor tissues exposed or not exposed to sunitinib, which is not the comparison instantly claimed. There is no comparison between levels of biomarkers before treatment with levels from normal control subject not diagnosed with RCC. There is no correlation established for higher or lower levels of the claimed biomarkers as compared to levels of normal controls, as predictive of treatment response or non-response.
The specification provides a comparison of RCC patient plasma to normal healthy plasma, wherein eight of the RCC patients were already treated with sorafenib or sunitinib before biomarker testing, which is not commensurate in scope with the instant claims. There is no correlation of levels to treatment response because the specification does not indicate whether the tested RCC patients responded to therapy or not. Therefore, there is no predictable correlation provided between higher or lower levels of the claimed biomarkers in treated RCC patients before treatment as compared to normal controls with treatment responsiveness. A high quantity of experimentation would be required to determine a predictable correlation between levels of the claimed 
In relevant art, Nandagopal et al (Expert Opinion on Investigational Drugs, 2019, 28:10, 851-860) teach that increased MET expression levels in RCC are associated with increased tumor growth rate, metastatic potential, and decreased survival (section 1.2; and 1.4), thus increasing levels of MET indicate cancer progression. Shojael et al (Cancer Research, 2010, 70:10090-100) teach that c-Met expression and activation is associated with angiogenesis, tumor progression, cell survival, and resistance to sunitinib (Introduction; p. 10092, col. 1-2; Figure 2B; p. 10096, col. 2). Marona et al (Cells, 2019, 8: 272, internet pages 1-17) review that c-Met expression in RCC is upregulated compared to normal kidney, and is known to contribute to tumor growth, progression, metastasis, and resistance to sunitinib and sorafenib (abstract; section 3 and 4; Table 1; Figure 1; section 6). Thus, the state of the art is such that higher levels of c-Met in patient samples compared to normal controls indicates the presence of RCC, tumor growth, progression, metastasis, and resistance to sunitinib and sorafenib. Given the teaching of the cited art, one could not reasonably or predictably evaluate an RCC patient before treatment with sunitinib or sorafenib as responsive to sunitinib or sorafenib when their levels of total c-Met are higher than a normal control, nor would administration of sorafenib or sunitinib to such a patient be expected to successfully function as a treatment.
Therefore, in view of the state of the art, the quantity of experimentation necessary, the breadth of the claims, lack of guidance in the specification, and the absence of working examples evaluating treatment responsiveness as claimed and 

Response to Relevant Arguments
3.	Applicants argue that the claims are amended and supported by the specification at Table 6 and Figures 1a-1n, wherein the differences in levels of biomarkers compared to normal controls is different for different markers and are indicative of responsiveness of a treatment regimen. Applicants argue that Examiner has the burden to establish a reasonable basis to question the enablement. 
	The arguments have been considered but are not persuasive. Table 6 and the data Figure 1 were addressed in the rejection above in detail as to why they are not enabling for the instant claims and why undue experimentation is required to practice the claims as amended. Examiner has provided a reasonable basis to question the enablement of the claims as amended. Examiner stated in the rejection that the state of the art is such that at least c-Met is recognized in the art as having high levels in RCC that is resistant to sunitinib and sorafenib, therefore one of ordinary skill in the art could not predictably evaluate an RCC patient having high levels of c-MET compared to normal controls as being responsive to sunitinib or sorafenib or successfully treated by these agents.


4.	All other rejections recited in the Office Action mailed February 8, 2021 are hereby withdrawn in view of amendments.

5.	Conclusion: No claim is allowed.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura B Goddard/Primary Examiner, Art Unit 1642